        Case 20-31835 Document 64 Filed in TXSB on 03/02/21 Page 1 of 2




                   IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

IN RE:                         §   CASE NO: 20-31835-H2-13
Keith Damien Johnson           §
Melissa Ann Johnson            §
                               §   CHAPTER 13
                               §
NOTICE OF FEES DUE PURSUANT TO FIXED FEE AGREEMENT FOR RESPONSE
                  TO TRUSTEE'S MOTION TO DISMISS

TO THE HONORABLE JUDGE OF SAID COURT:

       Kenneth A. Keeling, Counsel for debtor(s), entered into a fixed fee agreement for the

representation of the debtor(s). This agreement was approved by the Court's Order at Docket No.

5.

       1. Kenneth A. Keeling, or an attorney in his office, has filed a response to the Trustee's

          Motion to Dismiss filed on January 26, 2021 at          Docket No. 59 in Debtor(s)

          bankruptcy case.

       2. The first hearing date was more than 120 days following the confirmation of the plan.

          Kenneth A. Keeling has not been paid directly by Debtor(s) for this work.

       3. Therefore, Kenneth A. Keeling should be paid $275.00 by the Chapter 13 Trustee

          through the confirmed plan.

March 2, 2021                               Respectfully submitted,
                                            KEELING LAW FIRM

                                            /s/Kenneth A. Keeling
                                            Kenneth A. Keeling; TBN 11160500
                                            Yolanda Gutierrez;TBN 24041028
                                            Cristina Rodriguez; TBN 24049980
                                            Rebecca Keeling; TBN 24083295
                                            3310 Katy Freeway, Suite 200
                                            Houston, Texas 77007
                                            Tel: (713) 686-2222; Fax (713) 579-3058
                                            legal@keelinglaw.com
        Case 20-31835 Document 64 Filed in TXSB on 03/02/21 Page 2 of 2




                                CERTIFICATE OF SERVICE

        I hereby certify a true and correct copy of the foregoing has been served either
electronically or by United States First Class Mail on this March 2, 2021 to the following parties
and the affected creditors listed below:

UNITED STATES TRUSTEE
United States Trustee
515 Rusk, Ste. 3516
Houston, TX 77002


CHAPTER 13 TRUSTEE
William E Heitkamp
9821 Katy Freeway, Suite 590
Houston, TX 77024

DEBTOR(S)
 Keith Damien Johnson and Melissa Ann Johnson
25507 Holly Springs Place
Spring, TX 77373




                                             Respectfully submitted,
                                             KEELING LAW FIRM
                                             /s/ Kenneth A. Keeling
                                             ATTORNEY FOR DEBTORS
